     Name: Karena A. Feng
 2   Address: 1995 34th Avenue
     San Francisco, CA 94116
 3                  650-350-9088
     Phone Number:------------
 4   E-mail Address: afengre@gmail.com
 5   Pro Se

 6
                                 UNITED STATES DISTRICT COURT
 7                             NORTHERN DISTRICT OF CALIFORNIA
 8   Karena A. Feng                                 ) Case Number: ---------
                                                    )
 9                                                  ) ORDER DENYING
10                                                  ) MOTION FOR PERMISSION FOR
                               Plaintiff,
                                                    ) ELECTRONIC CASE FILING
11                                                  )
           vs.                                      )   DATE:
12   Paul Pelosi Jr., et al.                        )   TIME:
                                                    )   COURTROOM:
13                                                  )   JUDGE:
                               Defendant.
                                                    )
14
15
              The Court has considered the Motion for Permission for Electronic Case Filing. The
16
     Court DENIES the motion without prejudice based on Plaintiff's failure to date her signature.
17
18
              IT IS SO ORDERED.
19
20
                     November 20, 2019
              DATED: -------
21
22                                                       United States Magistrate Judge

23
24
25
26
27
28
